Case 3:17-cv-02155-S Document173 Filed 09/21/20 Pagelof1 PagelD 1745

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
MELODY YIRU et al. §
V. CIVIL ACTION NO. 3:17-CV-2155-S
i dahl HOLDINGS, LLC
et al.

ORDER

This Order addresses Defendants’ Motion to Dismiss for Failure to State a Claim (“Motion
to Dismiss”) [ECF No. 126] and Defendant Michael Azcue’s Motion to Adopt and Join Co-
Defendants’ Rule 12(b)(6) Motion to Dismiss (“Motion to Adopt”) [ECF No. 150]. On September
21, 2020, the Court issued an Order on Plaintiff’ s Motion to Confirm Arbitration Award remanding
the case back to the Arbitrator to resolve ambiguities in his Award of Arbitration. Specifically, the
Court asked the Arbitrator to clarify whether he found that the entire Agreement between parties,
which includes the arbitration provisions, is illusory and invalid. The Motion to Dismiss requires
analysis of a choice-of-law provision in the Agreement. As the validity of that Agreement is
currently unclear, the Court DENIES the Motion to Dismiss at this time and FINDS AS MOOT
the Motion to Adopt. The Court GRANTS Plaintiff leave to amend her First Amended Complaint
within fourteen (14) days after the Arbitrator issues an Amended Award of Arbitration. If
warranted, Defendants have leave to file any motion to dismiss, if any, within 14 days of the filing
of any such amended complaint.

SO ORDERED.

SIGNED September 21, 2020. _———s

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
